865 F.2d 1267
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FEDERAL DEPOSIT INSURANCE CORPORATION, in its corporatecapacity, Plaintiff- Appellee,v.Peter L. WYSONG, Defendant-Appellant.
No. 88-1100.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Defendant, Peter L. Wysong, appeals from the district court's grant of summary judgment in favor of the plaintiff, Federal Deposit Insurance Corporation, ("FDIC").  On appeal, Wysong argues:  (1) that the January 1, 1983 note constituted payment of the June 22, 1982 note, thereby discharging defendant of his obligation under the two guarantees which secure the 1982 note;  (2) that the 1983 note constituted a change in the terms of the principal obligation, thus relieving him of his obligation on the guarantees;  (3) that the execution of the January 1, 1983 guaranty revoked any and all prior guarantees;  (4) that 12 U.S.C. Sec. 1823(e) has no application in this case, or if it should apply here, that the statutory requirements were satisfied with respect to both the January 1, 1983 note and guaranty;  (5) that he did not engage in a scheme or arrangement to mislead bank examiners;  and (6) that the FDIC does not qualify as a holder in due course.


2
Having carefully considered the record on appeal, the briefs of the parties, and arguments of counsel, we conclude that the district court correctly granted summary judgment in favor of the FDIC.  Accordingly, the judgment of the district court is hereby AFFIRMED.